UNITED STATES DISTRICT COURT/EASTERN DISTRICT OF NEWYORK _ Attorney: THE MARKS LAW FIRM, P.C.

 

LUC BURBON AND ON BEHALF OF ALL OTHER PERSONS SIMILARLY
SITUATED
Plaintiff(s)
; Index # 1:21-CV-01676-KAM-RLM
~ against -

Purchased May 19, 2021
EMBROIDERY DESIGNS.COM INC.

Defendant(s)
AFFIDAVIT OF SERVICE

 

STATE OF NEW YORK: COUNTY OF NEW YORK ss:

STEVEN C. AVERY BEING DULY SWORN DEPOSES AND SAYS DEPONENT IS NOT A PARTY TO THIS ACTION, OVER THE
AGE OF EIGHTEEN YEARS AND RESIDES IN THE STATE OF NEW YORK.

That on June 29, 2021 at 09:00 AM at

SECRETARY OF STATE
ALBANY, NY

deponent served the within SUMMONS IN A CIVIL ACTION AND COMPLAINT WITH CIVIL COVER SHEET on
EMBROIDERYDESIGNS.COM INC, therein named,

SECRETARY a Foreign corporation by delivering thereat one true copy to SUE ZOUKY, LEGAL CLERK personally, deponent
OF STATE knew said corporation so served to be the corporation described in said summons as said Defendant and knew
said individual to be AUTHORIZED to accept thereof.

Service upon the N.Y.S. Secretary of State under Section 307 of the Business Corporation Law and tendering the required fee.

Deponent further states that he describes the person actually served as follows:

Sex Skin Color Hair Color Age (Approx.) Height (Approx.) Weight (Approx)
FEMALE WHITE BLONDE 65 52 130

 

 

 

 

 

 

 

 

 

    

 

   
  

Sworn é 30, 2021 2 fz)
JOSEPH K T ; RALPH J MULLEN VINETTA BREWER oe <

Notary Public, “tate of New York Notary Public, State of New York Notary Public, State of New York _ZSTEVEN Cc. AVERY
No. 01KN61782 No. 01MU6238632 No. 01BR4949206

Qualified In New York County Qualified in Queens County Qualified in Bronx County

Commisgion ExRIye November 26, 2023 Commission Expires April 11,2023 Commission Expires April 3, 2023 Invoice # 766628

UNITED PROCESS SERVICE, INC., 225 BROADWAY, SUITE 440, NEW YORK, NY 10007 - (212) 619-0728 NYCDCA#1102045
UNITED STATES DISTRICT COURT/EASTERN DISTRICT OF NEW YORK _ Attorney: THE MARKS LAW FIRM, P.C.

 

LUC BURBON AND ON BEHALF OF ALL OTHER PERSONS SIMILARLY
SITUATED

Plaintiff(s)

; Index # 1:21-CV-01676-KAM-RLM
- against -

Purchased May 19, 2021
EMBROIDERYDESIGNS.COM INC.

Defendant(s) ail Date June 29, 2021

AFFIDAVIT OF MAILING

 

STATE OF NEW YORK: COUNTY OF NEW YORK ss:

CHRISTOPHER J. KLEIN BEING DULY SWORN DEPOSES AND SAYS DEPONENT IS NOT A PARTY TO THIS ACTION, OVER THE
AGE OF EIGHTEEN YEARS AND RESIDES IN THE STATE OF NEW YORK.

That on June 29, 2021 at a regular depository maintained by the United States Post Office deponent mailed a copy of the
SUMMONS IN A CIVIL ACTION AND COMPLAINT WITH CIVIL COVER SHEET to EMBROIDERYDESIGNS.COM INC. at

C/O AARON J MASSIE
3400 DUNDEE RD., STE. 180
NORTHBROOK, IL

Copy was mailed REGISTERED MAIL-RETURN RECEIPT REQUESTED, RECEIPT #RF408370382US and was marked
personal & confidential and not indicating on the outside thereof, by return address or otherwise that said notice is from an
attorney or concerns an action against the person to be served.

Also mailed a notice that the N. Y. Secretary of State was served with the legal documents herein described
and tendered the statutory fee.

Sworn to me on: June 29, 2021 (__ Lr LE _

 

JOSEPH KNIGHT RALPH J MULLEN VINETTA BREWER

Notary Public, State of New York Notary Public, State of New York Notary Public, State of New York CHRISTOPHER J. KLEIN
No. 01KN6178241 No. 01MU6238632 No, 01BR4949206 5 .

Qualified In New York County Qualified in Queens County Qualified in Bronx County License #: 1188546
Commission Expires November 26, 2023 Commission Expires April 11,2023 Commission Expires April 3, 2023 Invoice #: 766628

UNITED PROCESS SERVICE, INC., 225 BROADWAY, SUITE 440, NEW YORK, NY 10007 ~ (212) 619-0728 NYCDCA#1102045
‘

\
Registered No.
RF40SS 7032208

 

 

 

 

 

 

 

 

Date Stamp

 

 

 

 

     
 

 

 

 

 

 

 

 

 

 

 

Postage $ 7 Extra Services & Fees ~
2 $2,230 (continued)
Extra Services & Fees O Signature Confirmation
Onegstecemagti 2 ol § 7 =
3 : D Signature Confirmation ~ och Ni
ag ee $3 55 Heine Delivery | [/ P 9 SE \
£O |Oretum Receipt $(1. |. F\ wnr*- j
o8 (elecironic) fine Total Postage & Fees (fF ~~ fs
& 5, |CJRestricted Delivery $_ “" "Js £1795 ; Ss
om 7 me :
©" |Customer Must Declare |Received by Dainestic Insurance 0 $50,000
EUEINAIMe $0 UU 06/29/2031 Ceciarsd elec Hise
$ Indemnity is limited. (See Reverse).
i j ™/ F
Ai >
Moe tun? mi laduy
3 UNITED 4 ESS SE
. 2 rs tt
E55 | 225 8RoOeDWway SUITE 4
3 =) i 2 ‘
antl © NEW YORK) NY 10007
ee
Bos
23
2an
#23 tens «Com Inc.
6 5 pone ree
2 810 tle A Kawid book: Was wieie?
o SIF
© 5)" (S400 Dindee 2D. Ste. iO
= ¢
NorWalront, Fe bogG2

 

 

PS Form 3806, Registered Mail Receipt
April 2015, PSN 7530-02-000-9051

Copy 7 - Customer

(See Information on Reverse)

For domestic delivery information, visit our website at www.usps.com -

 
